This is an appeal from an order which denies the defendants’ motion to strike out the name of one of the parties plaintiff in this action and to strike out certain paragraphs of the complaint as irrelevant and scandalous and tending to prejudice a fair trial of the action. The plaintiffs are the Commissioner of Agriculture and Markets and a milk producer who sues in behalf of himself and about 170 other producers who delivered milk and were underpaid for the same and who allege that through false representations made by the defendants, other than the casualty company, they were induced to release securities and sign releases. The action against the Columbia Casualty Company is upon a bond given to secure the payment of milk under a license issued by the Milk Control Board. Order unanimou ly affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.